Supreme Court

                                                                      No. 2012-98-Appeal.
                                                                      (WC06-132)

        Joseph Chen                   :

               v.                     :

      Subaru of America.              :


                                                ORDER


       This case came before this Court in conference pursuant to Article I, Rule 12A(3)(b) of

the Supreme Court Rules of Appellate Procedure. After reviewing the record and the parties’

prebriefing statements, we proceed to decide the case at this time without further briefing or

argument.

       The plaintiff Joseph Chen appeals pro se from a post-judgment order that revokes

his in forma pauperis status and orders repayment of costs incurred since July 1, 2010. Several

months after judgment had been entered in the case at bar, the plaintiff herein appeared as a

party-defendant in an unrelated case before the same hearing justice as had presided over the

case at bar. Based on information that came out at that hearing about a bank account which the

plaintiff   said    was   earmarked       for   rent,   the   judge   sua   sponte   revoked   the

plaintiff’s in forma pauperis status retroactively in the case at bar and ordered the plaintiff to

repay court costs incurred while this case was pending. We are concerned that this action was

taken without notice to either side and without a hearing, and we are further concerned that no

substantial findings were made. While generally a trial justice has discretionary authority to

formulate an appropriate sanction, due process requires that the offender be given notice and an

opportunity to be heard before sanctions are imposed. Michalopoulos v. C & D Restaurant, Inc.,
847 A.2d 294, 302 (R.I. 2004). Given the lack of notice and an evidentiary hearing, as well as

the absence of findings to support the Superior Court’s order of revocation, we hereby vacate the

order and remand the case for further proceedings.

       Entered as an order of this Court on this 14th day of May, 2013.

                                            By Order,



                                                            /s/
                                              Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Joseph Chen v. Subaru of America.

CASE NO:            No. 2012-98-Appeal
                    (WC 06-132)

COURT:              Supreme Court

DATE ORDER FILED:   May 14, 2013

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Washington County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Jeffrey A. Lanphear

ATTORNEYS ON APPEAL:

                    For Plaintiff: Joseph Chen, Pro se

                    For Defendant: Gerald C. DeMaria, Esq.
                                   Kelly A. Kincaid, Esq.